Citation Nr: 1518809	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in Parent's Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to May 1967.  He died in combat in the Republic of Vietnam in May 1967.  The appellant is the Veteran's mother. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA), Pension Management Center in Milwaukee, Wisconsin, that denied an increase in Parent's DIC benefits because the appellant's income was over the maximum allowed by law.  Jurisdiction of this matter is currently with the VA Regional Office (RO) in New Orleans, Louisiana.

In May 2013, the appellant testified at a personal hearing over which a Decision Review Officer of the RO presided.  A copy of the hearing transcript is of record. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with this claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

DIC is payable to the surviving parents of Veterans who die after December 31, 
1956, provided the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310.  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.   Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  38 C.F.R. § 3.251(b). 

No payments of DIC may be made under this paragraph, however, if such parent's countable annual income exceeds the amount specified in 38 U.S.C. § 1315(d)(3), as increased from time to time under 38 U.S.C. § 5312, and no payment of DIC to parents under this paragraph may be less than $5 a month.  Id.  

During the May 2013 DRO hearing, the appellant indicated that she had a number of annual medical expenses in addition to those initially reported in the July 2010 DIC Parent's Eligibility Verification Report (VA Form 21-0514-1).  The appellant and her representative requested additional time to identify the additional annual medical expenses.  No additional evidence was received by the appellant.  In light of the uncertainty of the amount of the appellant's asserted medical expenses, and given that entitlement to DIC in excess of the statutory minimum $5 monthly may  potentially be supported by the appellant providing documentation of additional medical expenses for the year in question, the Board finds that additional development is required prior to further adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall contact the appellant and ask that she provide an itemized list of medical expenses paid for the calendar year at issue.  In doing so, the appellant should be provided with a VA Form 21-0514-1 so as to update her income and expense information.  The appellant must be afforded reasonable assistance to obtain evidence supportive of her claim.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

